United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3816
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Jerry Carter

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: October 7, 2015
                             Filed: October 14, 2015
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Jerry Carter directly appeals the judgment of the district court1 entered upon
jury verdicts finding him guilty of possession with intent to distribute heroin, in


      1
        The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); possession of a firearm in
furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1); and
being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). In a
brief filed under Anders v. California, 386 U.S. 738 (1967), Carter’s counsel
challenges the denial of a motion to suppress evidence and the admission of evidence
of uncharged drug buys. In pro se supplemental filings, Carter repeats those
arguments and raises additional ones.

       Following careful review, we find no error in the denial of Carter’s motion to
suppress, and no abuse of discretion in the denial of a hearing under Franks v.
Delaware, 438 U.S. 154 (1978). Specifically, the officer’s affidavit supporting the
request for a search warrant amply supported a finding of probable cause to search
Carter’s residence. The affidavit recounted information about confidential sources
together with corroborating investigatory details, and Carter failed to make a
substantial preliminary showing that it included any false or reckless statements or
omissions that were necessary to the probable-cause determination. See United States
v. Crissler, 539 F.3d 831, 833 (8th Cir. 2008); United States v. Solomon, 432 F.3d
824, 827 (8th Cir. 2005). We also find no abuse of discretion in the admission, with
a limiting instruction, of testimony that officers observed Carter involved in what
appeared to be hand-to-hand drug transactions on multiple days shortly before they
obtained and executed their search warrant, because the uncharged conduct was
“inextricably intertwined” with the charged offenses. See United States v. O’Dell, 204
F.3d 829, 833 (8th Cir. 2000).

       As to Carter’s additional pro se arguments, there was sufficient evidence for the
jury to find that Carter possessed a firearm in furtherance of a drug trafficking crime;
the record does not support his position that the government withheld evidence or
misled the jury during closing argument about video surveillance footage; witness
credibility was for the jury; there was nothing prejudicial about the ruling sustaining
the government’s objection to any attempt to impeach a trial witness with prior

                                          -2-
deposition testimony by the witness that was consistent with the trial testimony; and
Carter’s ineffective-assistance claims are best left to 28 U.S.C. § 2255 proceedings
where the record can be sufficiently developed. Finally, having independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), we have
found no nonfrivolous issue. We affirm the judgment of the district court. We also
grant counsel’s motion to withdraw, and we deny Carter’s motion for appointment of
new counsel.
                        ______________________________




                                         -3-